Citation Nr: 0618027	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-37 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for PTSD, currently rated 
as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.  

This matter comes to the Board of Veterans Appeals (Board) 
from a January 2004 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, but does not cause 
occupational and social impairment, with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Sup. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in October 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and lay evidence have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in October 2003 and September 2004.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board is granting a higher rating for the veteran's PTSD.  
When the increase is implemented by the RO, an effective date 
will be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as "depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 30 percent rating for PTSD.  
The veteran meets the criteria for a 50 percent rating, but 
does not meet the criteria for a 70 percent rating.  

In February 2003, the veteran was seen at a VA group therapy 
session.  At that time, the veteran was alert and oriented.  
His dress was casual, but appropriate.  Grooming and hygiene 
were good.  The veteran's mood was tense with anxious and 
irritable affect.   The veteran was visibly affected by 
listening to another veteran talk about some of his 
experiences in Vietnam.  Speech was relevant and coherent.  
Thoughts were clear, organized, and goal directed.  There 
were no major difficulties in attention, concentration, or 
memory.  The veteran's participation was good.  The veteran 
admitted that he had been experiencing multiple situational 
stressors, but he would not elaborate on them further.  His 
global assessment of functioning (GAF) was 60.  Later that 
month, the veteran was seen in individual therapy.  The 
findings were consistent with the last examination.  In 
addition, the veteran denied suicidal and homicidal ideation 
as well as hallucinations and delusions.  His insight was 
good.  The next month, it was noted that the veteran was 
working 8 hour days.  He had contact with his grandchildren 
every day.  The next month, the veteran described feeling 
anxious.  In October 2003, the veteran reported that he was 
enjoying work.  He again reported anxiety.  

In October 2003, the veteran was provided a VA examination.  
It was noted that the veteran had been married for 28 years 
and saw his grandchildren frequently.  He had a few friends 
through work and his church, but he indicated that he often 
felt alone.  He had been working at the same company for the 
past 17 years.  Over the past couple of years, he had 
switched to a less stressful position because he was not 
handling the stress well.  The veteran presented with 
adequate grooming and hygiene.  He was fully oriented and 
cooperative.  His overall demeanor was somewhat distressed, 
marked by anxiety.  He became less anxious as the evaluation 
progressed.  He reported that his current mood was pretty 
good, but related that his mind often wandered and then he 
would get really depressed.  Eye contact was appropriate, 
however, at times, the veteran would stare away.  His affect 
was moderately restricted in both range and intensity.  He 
reported having a long history of insomnia.  His appetite was 
fine  His speech was clear and coherent with normal rate and 
tone.  Response latency was within normal limits.  He did not 
express overtly delusional beliefs or display evidence of 
formal thought disorder.  Attention/concentration and memory 
for recent and remote events appeared to be mildly impaired.  
The veteran denied both a history of suicide attempts and 
current suicidal/homicidal ideation or intent.  

The examiner opined that the veteran's symptoms seemed to 
have moderately increased since January 2003.  The veteran 
cited to the war in Iraq as resulting in intrusive memories, 
flashbacks, and nightmares.  He related that he had an 
increased intensity and frequency of irritability and anger.  
The veteran stated that he did not like crowds and would 
situate himself so that his back was to the wall, so he would 
be aware of everything going on around him.  He also related 
that he had a long history of hypervigilance.  He reported 
that he had insomnia during the night and had a ritual of 
waking and checking if the door was locked as well as looking 
out the window.  The GAF was 58.  

Thereafter, the veteran continued his therapy sessions.  From 
January to March 2004, it was noted that the veteran was 
guarded and distracted.  He also had increased anxiety.  In 
May 2004, the veteran became very angry during counseling 
when discussing the war in Iraq.  The veteran's mood was 
dysphoric and his affect was a mixture of hypomania and 
anger.  GAF was 55.  

In September 2004, the veteran was afforded another VA 
examination.  It was noted that the veteran was still married 
although he often did not talk to his wife enough and had a 
tendency to close her out.  He related that his distant 
interactions with her appeared to be worsening.  He reported 
that he saw his grandchildren often.  He stated that he had a 
few friends whom he would see a couple of times a month, but 
that he typically relied on his family as his primary source 
of support.  The veteran related that he took care of his own 
personal grooming and hygiene as well as the household bills.  
He reported that he was employed and attended church 
regularly.  He related that he had changed job positions 
because he did not feel safe continuing to operate heavy 
machinery because his "head was somewhere else" and he 
found himself "doing dumb stuff."  He explained that his 
mind would wander and he would lose track of his work.  He 
reported that he would lose his concentration and then would 
find himself with nicked fingers and hands, which could have 
been more serious.  He indicated that he continued to worry 
on the job and lose his concentration, however, his 
distractibility did not cause the physical risks in his 
current position as they did in his last position.  

On evaluation, grooming, hygiene, and dress were good.  Eye 
contact was poor.  The veteran looked down or away from the 
examiner, with only intermittent eye contact.  The veteran 
was oriented times three.  Thought processes were intact, 
goal directed, and well organized.  Thought content revealed 
no evidence of delusion, hallucinations, or paranoia.  Speech 
was clear and understandable.  The veteran's responses were 
highly delayed and guarded.  Intellectual functioning was 
average.  The veteran reported having poor sleep.  Appetite 
was good.  The veteran related that his mood was typically 
depressed, anxious, and/or irritable.  The veteran denied any 
current suicidal or homicidal ideation.  Affect was detached 
and anxious.  The veteran displayed mild hand wringing and 
restless legs.  Judgment and insight appeared good.  The 
veteran related that he had intrusive memories of Vietnam 
daily.  He stated that the memories might be sparked by a 
variety of stimuli.  His reaction to such memories varied 
between irritability, sadness, and anxiety.  The veteran 
indicated that he had panic attacks which were triggered by 
Vietnam memories and that they occurred several times per 
week.  Also, he had weekly distressing dreams/nightmares.  
The frequency had increased.  The veteran also endorsed 
symptoms of hypervigilance, such as making sure the windows 
and doors were secure when he would awaken from a dream.  The 
veteran reported that his interest in participating in 
activities with others remained limited; he often felt alone; 
and he had feelings of detachment and estrangement from 
others.  Also, the veteran related that he continued to 
struggle with angry feelings and had occasional angry 
outbursts.  He also reported having depression.  GAF was 55.  
The examiner opined that the veteran's symptoms had increased 
slightly since the last examination as demonstrated by the 
increased panic attacks, daily intrusive memories, greater 
detachment from his wife, and an increase in psychotropic 
medication dosages.  His PTSD symptoms did pose challenges 
for him in the workplace; however, he had found a position to 
accommodate his symptomatology.  

Lay statements were received in April 2005 from a co-worker 
and the veteran's wife.  The co-worker indicated that the 
veteran had problems to include difficulty concentrating and 
focusing on his job which had resulted in the veteran having 
to get taken off of jobs which resulted in less wages.  The 
veteran's wife indicated that the veteran also exhibited some 
paranoia and had engaged in abusive behavior.

The Board finds that the veteran's current symptoms of PTSD 
more nearly approximate the criteria for a 50 percent rating.  
The competent medical evidence shows that his anxiety and 
irritability have increased.  He has more frequent panic 
attacks, intrusive memories, and sleep disturbance.  He has 
had to change positions at work due to his concentration 
deficit and he has been more distant from his wife.  

The veteran demonstrates occupational and social impairment 
with reduced reliability and productivity.  He has displayed 
anxiety, irritability, anger, and hypomania in his affect.  
His concentration has affected his ability to function at 
work.  His memory is impaired as shown by his distractibility 
at work.  His motivation and mood are depressed.  He has 
difficulty in establishing and maintaining effective work and 
social relationships.  As noted, he has been more distant 
from his family, has few friends he sees infrequently, and he 
feels alone.  

A 70 percent rating is not warranted because the veteran's 
PTSD was not productive of occupational and social 
impairment, with deficiencies in most areas.  The veteran 
does not have suicidal ideation.  The veteran displays some 
obsessional behavior, such as checking the locks and windows, 
but it does not interfere with routine activities.  The 
veteran's speech is not intermittently illogical, obscure, or 
irrelevant.  His speech is normal.  The veteran is able to 
adequately communicate his thoughts.  While the veteran has 
some panic attacks, they are not near-continuous.  While the 
veteran has depression, it is not to the extent that he is 
unable to function independently, appropriately and 
effectively.  The veteran has some irritability, but he does 
not exhibit any violent behavior or impaired impulse control.  
The veteran does not have spatial disorientation.  The 
veteran does not have neglect of personal appearance and 
hygiene.  On examinations, he appeared clean and 
appropriately dressed.  The veteran has some difficulty 
adapting to work and in social situations.  However, 
difficulty in establishing and maintaining effective work and 
social relationships is contemplated within a 50 percent 
rating.  He is not unable to maintain a relationship.  He has 
been married for a long time, interacts with family members, 
and has some friends.  Accordingly, the Board concludes that 
the criteria for a 70 percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a higher rating of 50 percent for PTSD, but no 
higher.  




ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


